Citation Nr: 1735811	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss and for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to January 1972, to include overseas service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2006 rating decision, the RO declined the claim for entitlement to service connection for bilateral hearing loss due to the absence of evidence that this disability was either occurred in or was caused by service.

2. Evidence received since the June 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss. 

3. In a June 2006 rating decision, the RO declined the claim for entitlement to service connection for tinnitus due to the absence of evidence that this disability was either occurred in or was caused by service.

4. Evidence received since the June 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.




CONCLUSIONS OF LAW

1. The June 2006 rating decision that denied the claim for entitlement to service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the June 2006 rating decision is new and material and the claim for entitlement to service connection for a bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3. The June 2006 rating decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

4. Evidence received since the June 2006 rating decision is new and material and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The applications to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the final denial of the claims for entitlement to service connection for bilateral hearing loss and tinnitus were rendered in a June 2006 decision.  With respect to the bilateral hearing loss claim, the RO denied the claim due to a finding that the bilateral hearing loss was not incurred during service based on a normal audiometric separation examination and was not incurred within 1 year of active duty military discharge based on a normal hearing exam performed on January 16, 1976, four years after the Veteran left service.  With respect to the tinnitus claim, the RO denied the claim due to a finding that the tinnitus was neither incurred in nor caused by service based on the service treatment records not showing complaints, diagnosis or treatment of tinnitus during military service.

In June 2011, the Veteran sought to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The evidence received since the final June 2006 decision include a lay statement from the Veteran that his bilateral hearing loss and tinnitus stem from his exposure to acoustic trauma while in combat in Vietnam caused daily by mortar attacks, artillery fire, rocket attacks, and small arms fire.  See April 2015 VA 646.  The Board finds the evidence new as it was not previously submitted to agency decision makers.  The evidence is material as it addresses the previously unestablished fact of an in-service occurrence.  It is not redundant and, in the very least, when considered with the evidence of record, would trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade, 24 Vet. App. at 110.  Accordingly, the claims are reopened.


ORDER

The applications to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.  

As an initial matter, the Veteran has contended that he was in combat in Vietnam when he was exposed to acoustic trauma while in service.  See August 2013 Form 9.  However, the record does not show that efforts were made by the RO to verify the Veteran's combat status.  See 38 U.S.C. § 1154; Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (finding the Board is required to apply statutory combat presumption when deciding benefits claims of a Veteran who asserts he endured acoustic trauma and hearing loss during combat).  Therefore, on remand, the RO should make efforts to verify the Veteran's combat status.  

The Board also finds remand warranted for a new VA etiology opinion from a new VA examiner for the Veteran's bilateral hearing loss and tinnitus claims, as the December 2015 VA etiology opinions are inadequate for purposes of adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The December 2015 VA opinions, which conclude that the Veteran's bilateral hearing loss and tinnitus are not related to his military service, are inadequate for the following reasons.  

First, in rendering the negative nexus opinions, the December 2015 examiner failed to address the notation in the Veteran's separation examination that states that the Veteran is "in good health except for ear trouble," in addition to failing to consider the Veteran's lay statements regarding his in-service acoustic trauma and related symptomatology.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).   

The opinions are further inadequate because in the Board's November 2015 remand, the Board also specifically directed the examiner to provide an opinion on whether it is as least as likely as not that the Veteran's bilateral tinnitus was caused by his bilateral hearing loss disability; however, no such opinion was given.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  

Finally, the examiner's opinions are, in any event, improperly conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008).  For the bilateral hearing loss claim, the examiner concluded, without further explanation: "As this [Veteran] left the military almost 43 ys ago, this mild bilateral loss beginning at 4K CANNOT be due to any noise exposure in the military.  This opinion is based on all evidence available."  For the tinnitus claim, the examiner concluded, without further explanation: "No link in time to the military.  No nexus."  The examiner's failure to provide an adequate explanation for his conclusions renders the Board unable to use this opinion to make an informed determination as to whether or not service connection for the Veteran's claims are warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

Based on the foregoing, new nexus opinions from a new examiner for the bilateral hearing loss and tinnitus claims addressing the aforementioned concerns must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate steps to verify whether the Veteran was engaged in combat during the time he was stationed in Vietnam.

2. Obtain any outstanding VA treatment records.

3. After steps 1 and 2 are completed, schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested hearing loss and tinnitus.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

If, and only if, in step 1, the RO found that the Veteran was engaged in combat during the time he was stationed in Vietnam, the examiner should be additionally instructed to specifically assume that the Veteran was in fact exposed to acoustic trauma during combat service.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following questions:

a) For the bilateral hearing loss claim, is it at least as likely as not (50% or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during service?

b) For the tinnitus claim, is it at least as likely as not (50% or higher degree of probability) that any current tinnitus is related to acoustic trauma during service?

c) For the tinnitus claim, is it at least as likely as not (50% or higher degree of probability) that any current tinnitus is caused by his hearing loss?

d) For the tinnitus claim, is it at least as likely as not (50% or higher degree of probability) that any current tinnitus was chronically worsened (aggravated beyond its natural progression) by his hearing loss?

A rationale should be provided, to include specific discussion of the medical principles involved and the relevant facts, including the Veteran's lay statements regarding his acoustic trauma and symptomatology, and the Veteran's separation examination, which indicates that the Veteran was, at the time of his separation from the military, "in good health except for ear trouble."  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


